Exhibit 10.3
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (“Agreement”) is entered into as of November 2,
2011 by and among First Trinity Financial Corporation (“First Trinity”), an
Oklahoma Corporation and Midwest Holding Inc., a Nebraska corporation
(“Midwest”), and Rick Meyer (“R. Meyer”), Travis Meyer (“T. Meyer”), Les Meyer
(“L. Meyer) and Corey Meyer (“C. Meyer”), individuals (also referred to herein
as “Individual Sellers”).


WITNESSETH:


WHEREAS, L. Meyer and C. Meyer each own forty thousand (40,000) shares of common
stock, ten cent ($0.10) par value per share, of First Wyoming Capital
Corporation, a Wyoming-domiciled company (“First Wyoming”); and


WHEREAS, Midwest owns in its corporate name three hundred and fifty thousand
(350,000) shares of common stock, ten cent ($0.10) par value per share of First
Wyoming registered in its name and an additional fifty thousand (50,000) shares
of common stock, ten cent ($0.10) par value per share of First Wyoming
registered on the books of First Wyoming in the names of T. Meyer and R. Meyer
previously purchased by Midwest; and


WHEREAS, as part of the transactions contemplated by this Agreement, First
Trinity desires to purchase and Midwest and Individual Sellers desire to sell
all of the shares reflected herein in First Wyoming.


NOW, THEREFORE, it is agreed among the parties as follows:


ARTICLE I
Purchase and Sale


Subject to the terms and conditions set forth in this Agreement, Midwest and
Individual Sellers agree to sell, and First Trinity agrees to purchase, an
aggregate of four hundred eighty thousand (480,000) shares of common stock, par
value ($0.10) per share as follows:


1.1           The transactions contemplated by this Agreement shall be completed
at a closing (“Closing”) on a closing date (“Closing Date”) to occur on the
first-business day of the month following the date on which all conditions set
forth in Article VI of this Agreement have been satisfied (subject to the
limitations set forth in Article VI) or waived in writing, or such earlier date
after the satisfaction of such conditions as First Trinity may determine.
 
 
 

--------------------------------------------------------------------------------

 


1.2           At Closing, First Trinity will pay to Midwest four hundred forty
thousand dollars ($440,000) representing the shares registered on the books of
First Wyoming in the names of Midwest, R. Meyer and T. Meyer, and forty four
thousand dollars ($44,000) to each of L. Meyer and C. Meyer (collectively the
“Purchase Price”), by delivery of cash in the aggregate amount of $528,000
payable by wire transfer or delivery of other immediately available funds.


1.3           At Closing, (i) Midwest and Individual Sellers will deliver to
First Trinity the various certificates, endorsed in blank or if no certificate
has yet been issued, duly executed assignment documents free and clear of all
security interests, liens, charges, encumbrances, restrictions or rights of any
third parties of any kind or nature, and (ii) First Trinity will deliver to
Midwest and Individual Sellers the consideration specified in Section 1.2.


ARTICLE II
Representations and Warranties of First Trinity


No representations or warranties are made by any director, officer, employee or
shareholder of First Trinity as individuals. First Trinity hereby represents,
and warrants to Midwest and Individual Sellers as follows:


2.1           First Trinity is a corporation duly organized, validly existing
and in good standing under the laws of the State of Oklahoma, having the
corporate power and authority to own or lease its properties and to carry on its
business as it is now being conducted.


2.2           First Trinity has complete and unrestricted power to enter into,
and, upon the appropriate approvals as required by law, to consummate the
transactions contemplated by this Agreement.


2.3          Neither the making of nor the compliance with the terms and
provisions of this Agreement and consummation of the transactions contemplated
herein by First Trinity will conflict with or result in a breach or violation of
its Articles of Incorporation or Bylaws.
 
 
 

--------------------------------------------------------------------------------

 


2.4           The execution, delivery and performance of this Agreement has been
duly authorized and approved by all necessary corporate action on the part of
First Trinity and its respective officers, directors and shareholders as may be
required.


2.5           First Trinity (i) understands that the Shares have not been, and
will not be, registered under any federal or state securities laws, and are
being offered and sold to them in reliance upon federal and state exemptions for
transactions not involving any public offering, (ii) is acquiring the Shares
solely for its own account for investment purposes, and not with a view to
public distribution thereof, (iii) is a sophisticated investor with knowledge
and experience in business and financial matters, (iv) is able to bear the
economic risk and lack of liquidity inherent in holding the Shares, (v) is an
“accredited investor” as that term is defined for purposes of Regulation D
promulgated under the Securities Act of 1933, as amended and (vi) acknowledges
that, in connection with the purchase of the Shares, it has not relied upon any
representation or warranty made by Midwest or Individual Sellers or any of the
directors, officers, employees, shareholders or Affiliates of Midwest, except
those representations and warranties contained in this Agreement.


2.6           This Agreement has been duly authorized, executed and delivered by
First Trinity, constitutes a legal, valid and binding obligation of First
Trinity and is enforceable against First Trinity in accordance with its terms,
except to the extent that (a) enforcement against First Trinity may be limited
by or subject to any bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or limiting creditors' rights generally, (b) the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court or other similar
person or entity before which any proceeding therefor may be brought, or (c) to
the extent that the indemnification provisions and the choice of law provisions
contained in this Agreement may be limited by applicable laws.


ARTICLE III
Representations and Warranties of Midwest and Individual Sellers


Midwest and Individual Sellers hereby represents and warrants to First Trinity
as follows:


3.1           Midwest is a Nebraska holding company duly organized, validly
existing and in good standing under the laws of the State of Nebraska.  Midwest
has the corporate power and authority to own or lease its properties and to
carry on its business as it is now being conducted.
 
 
 

--------------------------------------------------------------------------------

 


3.2           Midwest has complete and unrestricted power to enter into and,
upon the appropriate approvals as required by law, to consummate the
transactions contemplated by this Agreement.


3.3           Neither the making of nor the compliance with the terms and
provisions of this Agreement and consummation of the transactions contemplated
herein by Midwest will conflict with, or result in a breach or violation of any
Articles of Incorporation or Bylaws.


3.4           This Agreement has been duly authorized, executed and delivered by
Midwest and Individual Sellers and constitutes a legal, valid and binding
obligation of Midwest and Individual Sellers and is enforceable against Midwest
and Individual Sellers in accordance with its terms, except to the extent that
(a) enforcement against Midwest and Individual Sellers may be limited by or
subject to any bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws now or hereafter in effect relating to or limiting
creditors’ rights generally, (b) the remedy of specific performance and
injunctive and other forms of equitable relief are subject to certain equitable
defenses and to the discretion of the court or other similar person or entity
before which any proceeding therefor may be brought, or (c) to the extent that
the indemnification provisions and the choice of law provisions contained in
this Agreement may be limited by applicable laws.


3.5           No representation or warranty by Midwest and Individual Sellers in
this Agreement, or any certificate delivered pursuant hereto contains any untrue
statement of a material fact or omits to state any material fact necessary to
make such representation or warranty not misleading in light of the
circumstances under which they were made.


ARTICLE IV
Obligations of the Parties Pending the Closing


4.1           It is recognized that, during the performance of this Agreement,
each party may provide the other parties with information which is confidential
or proprietary information. During the term of this Agreement, and for four
years following the termination of this Agreement, the recipient of such
information shall protect such information from disclosure to persons, other
than to members of its own or affiliated organizations and its professional
advisers, in the same manner, as it protects its own confidential or proprietary
information from unauthorized disclosure, and not use or disclose such
information to the competitive detriment of the disclosing party. No information
shall be considered confidential or proprietary if it is (a) information already
in the possession of the party to whom disclosure is made; (b) information
acquired by the party to whom the disclosure is made from other sources; or (c)
information in the public domain or generally available to interested persons or
which at a later date passes into the public domain or becomes available to the
party to whom disclosure is made without restriction, without any wrongdoing by
the party to whom the disclosure is made. In the event one party is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any such information where legally permissible, the other
party will be promptly notified of the request or requirement so that the other
party may seek an appropriate protective order or waive in writing compliance
with the provisions of this Section 4.1. If one party is, on the advice of
counsel, compelled to disclose any such information to any tribunal or else
stand liable for contempt, it may disclose such information to the tribunal;
provided, however, that the disclosing party shall use its commercially
reasonable best efforts to obtain, at the request of the non-disclosing party,
an order or other assurance that confidential treatment will be accorded to such
portion of the information required to be disclosed as the non-disclosing party
shall designate.
 
 
 

--------------------------------------------------------------------------------

 


4.2           Prior to Closing, each party shall promptly provide the other
parties with information as to any significant developments in the performance
of this Agreement, and shall promptly notify the other parties if it discovers
that any of the representations, warranties and covenants contained in this
Agreement or in any document delivered in connection with this Agreement was not
true and correct in all material respects or became untrue or incorrect in all
material respect.


4.3           Each party to this Agreement shall take all such action as may be
reasonably necessary and appropriate and shall use its commercially reasonable
best efforts in order to consummate the transactions contemplated hereby as
promptly as practicable, including completion of all regulatory filings that may
be required. First Trinity agrees to file and to use its commercially reasonable
best efforts to obtain such approvals or consents from the Regulatory
Authorities (as defined in Article V below) required for the transactions
contemplated by this Agreement. First Trinity, nor Midwest nor Individual
Sellers shall be obligated, however, to file a suit or to appeal from any
adverse ruling of a regulatory authority, nor shall First Trinity, Midwest or
Individual Sellers be obligated to make any material changes in any lawful, good
faith management policy in order to gain such approval.


ARTICLE V
Regulatory Filings


Within 20 business days after the execution of this Agreement, First Trinity
shall file with the Insurance Commissioner of the State of Wyoming, (the
“Regulatory Authorities”) all of the regulatory approval documents required by
the laws of such state in order to consummate the transactions contemplated by
this Agreement.
 
ARTICLE VI
Conditions Precedent


6.1 Conditions Precedent to the Obligations of First Trinity. The obligation of
First Trinity to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions, except to the extent that First Trinity waives in writing any of the
following conditions and except to the extent that failure of any such condition
is caused by the intentional, willful, reckless or grossly negligent act or
omission of First Trinity:


(a)           The parties shall have obtained all necessary approvals or
consents for the transactions contemplated by this Agreement from the Regulatory
Authorities and any other applicable governmental authority;


(b)           Midwest and Individual Sellers shall have performed and complied
with all of their respective obligations hereunder which are to be complied with
or performed on or before the Closing Date pursuant to the terms of this
Agreement;


(c)           There shall not be pending or in effect on the Closing Date any
litigation, action, suit, investigation, claim or proceeding before any court of
competent jurisdiction or any governmental authority having jurisdiction over
the transactions contemplated by this Agreement, or any writ, judgment,
injunction, decree or similar order of any court or governmental authority
restraining, enjoining or otherwise preventing consummation of any of the
transactions contemplated by this Agreement;


(d)           The representations and warranties made by Midwest and Individual
Sellers in this Agreement shall be true as though such representations and
warranties had been made or given on and as of the Closing, except to the extent
that such representations and warranties may be untrue on and as of the Closing
because of changes contemplated hereby caused by transactions suggested or
approved in writing by First Trinity;
 
 
 

--------------------------------------------------------------------------------

 


6.2           Conditions Precedent to Midwest and Individual Sellers
Obligations. The obligation of Midwest and Individual Sellers to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, on
or prior to the Closing Date, of the following conditions, except to the extent
that Midwest and Individual Sellers waive in writing any of the following
conditions and except to the extent that failure of any such condition is caused
by the intentional, willful, reckless or grossly negligent act or omission of
Midwest or Individual Sellers:


(a)           The parties shall have obtained all necessary approvals or
consents for the transactions contemplated by this Agreement from the Applicable
Regulatory Authorities;


(b)           First Trinity shall have performed and complied with all of its
respective obligations hereunder which are to be complied with or performed on
or before the Closing Date pursuant to the terms of this Agreement;


(c)           There shall not be pending or in effect on the Closing Date any
litigation, action, suit, investigation, claim or proceeding before any court of
competent jurisdiction or any governmental authority having jurisdiction over
the transactions contemplated by this Agreement, or any writ, judgment,
injunction, decree or similar order of any court or governmental authority
restraining, enjoining or otherwise preventing consummation of any of the
transactions contemplated by this Agreement;


(d)           The representations and warranties made by First Trinity in this
Agreement shall be true as though such representations and warranties had been
made or given on and as of the Closing, except to the extent that such
representations and warranties may be untrue on and as of the Closing because of
changes caused by transactions suggested or approved in writing by Midwest and
Individual Sellers; and


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Termination and Abandonment


7.1           Anything contained in this, Agreement to the contrary
notwithstanding, the Agreement may be terminated and abandoned at any time prior
to the Closing Date:


(a)           By mutual consent of First Trinity, Midwest and Individual
Sellers;


(b)          By any party if the Closing has not occurred on or prior to
December 31, 2011; provided that the non-occurrence of the Closing was not
caused by any breach of this Agreement by the party seeking termination;


(c)           By any party, if there is discovered any material error,
misstatement or omission in the representations and warranties of the other
party; provided that the party seeking termination pursuant to this Section
7.1(c) shall have provided the other party with written notice of such error,
misstatement or omission and such other party shall have failed to cure such
error, misstatement or omission with thirty (30) days after receiving such
notice and provided further that the party seeking termination pursuant to this
Section 7.1(c) is not in material breach of any provision contained in this
Agreement; or


(d)           By any party in the event any Regulatory Authority denies any
approval or consent requested for the transactions contemplated by this
Agreement (including any appeal of such denial).


7.2           Any of the terms or conditions of this Agreement may be waived in
writing at any time by the party entitled to the benefit thereof.


ARTICLE VIII
Miscellaneous


8.1           This Agreement constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements, or representations by or
among the parties, written or oral, to the extent related to the subject matter
hereof. This Agreement may be modified or amended only by a written document
that is duly executed by each party hereto.
 
 
 

--------------------------------------------------------------------------------

 


8.2           To facilitate the execution of this Agreement, any number of
counterparts hereof may be executed, and each such counterpart shall be deemed
to be an original instrument, but all such counterparts together shall
constitute but one instrument.


8.3           Each of the parties hereto will pay its own fees and expenses
incurred in connection with the transactions contemplated by this Agreement.


8.4           All parties to this Agreement agree that if it becomes necessary
or desirable to execute further instruments or to make such other assurances as
are deemed necessary, the party requested to do so will use its commercially
reasonable best efforts to provide such executed instruments or do all things
necessary or proper to carry out the purpose of this Agreement.


8.5           Any notices, requests, or other communications required or
permitted hereunder shall be delivered personally or sent by overnight courier
service, fees prepaid, addressed as follows:
 

To Midwest and Individual Sellers:   To First Trinity: Midwest Holding Inc.   
First Trinity Financial Corporation       8101 O Street, Suite S-111   7633 E.
63rd, Suite 230 Lincoln, Nebraska 68510   Tulsa, OK 74133 Attn: Mark A. Oliver,
Secretary/Treasurer   Attn:  Gregg Zahn, President       Phone: (402) 489-8266  
Phone: (918) 249-2438 Fax: (402) 489-8295   Fax: (918) 249-2478

 
or such other addresses as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
received.


8.6           At all times at or before the Closing, except as may be required
by applicable law, the parties will each consult with the others before issuing
or making any reports, statements or releases to the public with respect to this
Agreement or the transactions contemplated hereby and will use good faith
efforts to agree on the text of a joint public report, statement or release or
will use good faith efforts to obtain the other party's approval of the text of
any public report, statement or release to be made solely on behalf of a party.
If all of the parties are unable to agree on or approve any such public report,
statement or release and such report, statement or release is, in the opinion of
legal counsel to the party seeking to make such disclosure, required by law to
discharge such party's disclosure obligations, then such party may make or issue
the legally required report, statement or release. Any such report, statement or
release approved or permitted to be made pursuant to this Section 8.6 may be
disclosed or otherwise provided by any party to any person or entity, including
to any employee or customer of either party hereto and to any governmental or
regulatory authority.
 
 
 

--------------------------------------------------------------------------------

 
 
8.7           The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires. The word “including” shall
mean including without limitation.


8.8           This Agreement shall be binding upon and inure to the benefit of
the parties named herein and their respective successors and permitted assigns.
No party may assign either this Agreement or any of his or its rights,
interests, or obligations hereunder.


8.9           Each party acknowledges and agrees that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each party agrees that the other parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the parties and the matter in
addition to any other remedy to which they may be entitled, at law or in equity.
All remedies identified in this Agreement are in addition to any remedies
available at law or in equity.


8.10         This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Oklahoma without giving effect to any
choice or conflict of law provision or rule (whether of the State of Oklahoma or
any other jurisdiction) that would cause the application of the laws or any
jurisdiction other than the State of Oklahoma. Any term or provision of this
Agreement that is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 


8.11         No delay or omission to exercise any right, power or remedy
accruing to any party under this Agreement, upon any breach or default of any
other party under this Agreement, shall impair any such right, power or remedy
of such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.


8.12         In the event of any dispute, claim or controversy concerning,
arising out of or relating to this Agreement, its effect, the breach hereof, or
the transactions contemplated hereby, the same shall be settled by binding
arbitration before a three-person arbitration panel. The selection of the panel
shall be made as follows: (1) Midwest and Individual Shareholders shall appoint
one arbitrator; (2) First Trinity shall appoint one arbitrator; and (3) the two
arbitrators shall select a third arbitrator; provided, however, the parties
retain their right to and shall not be prohibited, limited or in any way
restricted from, seeking or obtaining equitable or injunctive relief from a
court having jurisdiction over the parties for temporary and not permanent
purposes during the pendency of any arbitration proceedings. All permanent
equitable or injunctive relief shall be determined solely by the
arbitrators.  Except for the foregoing arbitrator selection process contained in
this Section 8.12, the arbitration shall be governed by and conducted through
the American Arbitration Association in accordance with the then applicable
Commercial Dispute Resolution Procedures. The results of the arbitration shall
be final, conclusive and binding upon the parties thereto, and judgment on the
award may be entered in any court having jurisdiction thereof. In rendering the
award, the arbitrators shall determine the rights and obligations of the parties
according to the substantive and procedural laws of the State of Oklahoma.
Punitive, exemplary, treble, special, consequential, incidental, lost profits or
other non-compensatory forms of incidental damages shall not be permitted under
any circumstances except that the non-prevailing party or parties, as determined
by the finder(s) of fact, shall pay the reasonable legal expenses and associated
costs by the prevailing party or parties. The arbitration shall be held in
Tulsa, Oklahoma or at such other place as may be selected by agreement of the
parties hereto.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first set forth above by the duly authorized officers of First Trinity,
and by Midwest and Individual Sellers.


MIDWEST HOLDING
INC.                                                                        FIRST
TRINITY FINANCIAL CORP




 

By:  /s/ Mark A. Oliver   By:  /s/ Gregg E. Zahn Mark A. Oliver, Treasurer  
Gregg E. Zahn, President             /s/ Rick D. Meyer   /s/ Travis R. Meyer
Rick D. Meyer   Travis R. Meyer             /s/ Les Meyer    /s/ Corey Meyer Les
Meyer   Corey Meyer